DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2.	This communication is in response to the communication filed 11/28/2019.  Claims 1-17 are currently pending.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.1.	Claims 1-17 are rejected under 35 U.S.C. § 101 because while the claims (1) are to a statutory category (i.e., process, machine, manufacture or composition of matter, the claims (2A1) recite an abstract idea (i.e., a law of nature, a natural phenomenon); (2A2) do not recite additional elements that integrate the abstract idea into a practical application; and (2B) are not directed to significantly more than the abstract idea itself.
	In regards to (1), claims 1-17 are to a statutory category. For example, independent claim 1, and similarly independent claim 9, are directed, in part, to systems (i.e., statutory categories including a process, machine, manufacture or composition of matter) for providing health-related apps to a plurality of different types of users by

CLAIM 1:

(a) a data access system, storing at least two of the following: directory of providers, patient medical records, formulary, health insurance plan coverage records; 

wherein each of the foregoing is accessible using a common data model; 

(b) a plurality of storefronts, comprising at least two of the following: 

(1) a customer app storefront, accessible to individual health plan members, patients, or both, and containing apps that accept health-related data from the user and do not access PHI associated with any other individual; 

(2) a business operations storefront, accessible to individuals authorized by business operations of one or more health system, and containing apps that access PHI of members of the health system; 

(3) a care management storefront, accessible to individuals authorized by a health care provider or health insurance plan, and containing apps that collect or allow input of PHI of the individual and communicate said PHI to a health care provider or health insurance plan; and 

(4) a provider storefront, accessible to one or more health care providers, and containing apps that access of PHI of an individual from a health system, and communicate said PHI to one or more health care providers or health insurance plans.

CLAIM 9:
(a) a common data model with access to at least two of the following: 

a directory of providers, patient medical records, a formulary, health insurance plan coverage records; 

(b) a plurality of storefronts that provide access to apps, wherein the apps are available in storefronts based on how the app implements privacy management of the patient’s data and how the app implements secondary monitoring obligations relative to information from the app.

*The limitations in bold cannot be reasonably and practically performed in the human mind and/or with pen and paper and are considered additional elements that are further analyzed below in subsequent steps of the 101 analysis.

In regards to (2A1), the claims, as a whole, recite and are directed to an abstract idea.  More specifically, independent claims 1 and 9 include one or more limitations that correspond to an abstract idea including mathematical concepts, mental processes and/or certain methods of organizing human activity. For example, the claims, as a whole, are directed to providing health-related apps to a plurality of different types of users which by providing access to health plan members, patients, or both; collecting, inputting or providing PHI and communicating PHI to health care providers or health insurance plans which are human interactions and thus, certain methods of organizing human activity. The dependent claims include all of the limitations of their respective independent claims and thus are directed to the same abstract idea identified for independent claims 1 and 9 but further describe the elements and/or recite field of use limitations. Therefore, the dependent claims are also directed to an abstract idea for similar reasons given above.
In regards to (2A2), the claims do not recite additional elements that integrate the abstract idea into a practical application. The claims additional elements (i.e., identified above) do not integrate the abstract idea into a practical application because the additional elements merely add insignificant extra-solution activity to the abstract idea; merely link the use of the judicial exception to a particular technological environment or field of use; and/or simply append technologies and functions, specified at a high level of generality, to the abstract idea (i.e., the additional elements do not amount to more than a recitation of the words “apply it” (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer). For example, the additional elements do not recite improvements to the functioning of a computer, or to any other technology or technical field—the additional elements merely recite general purpose computer technology; the additional elements do not recite applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition—there is no actual administration of a particular treatment; the additional elements do not recite applying the judicial exception with, or by use of, a particular machine—the additional elements merely recite general purpose computer technology; the additional elements do not recite limitations effecting a transformation or reduction of a particular article to a different state or thing—the additional elements do not recite transformation such as a rubber mold process; the additional elements do not recite applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment—the additional elements merely leverage general purpose computer technology to link the abstract idea to a technological environment.
In regards to (2B), the claims, individually, as a whole and in combination with one another, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of (A) a generic computer structure(s) that serves to perform computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., computers); and/or (B) functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. For example, claims 1-17 recite a data access system, a data model, storefronts, apps, a personal smart device, a smart phone, a smart watch, a tablet, software, a health system, etc. which are merely well-known general purpose computers, components and/or technologies that receive, transmit, store, display, generate and otherwise process information which are akin to functions that courts consider well-understood, routine, and conventional activities previously known to the pertinent industry, such as, performing repetitive calculations; receiving or transmitting data over a network; electronic recordkeeping; retrieving and storing information in memory; and sorting information (See, for example, MPEP § 2106). Moreover, paragraphs [0038]-[0043] of applicant's specification (US 2016/0232303) recites that the system/method is implemented using a personal computer, handheld device such as a smartphone or smartwatch, or a medical instrument; or by accessing functionality of the app via a network communication such as using a browser communicating with a remote computing system running the app, etc. which are well-known general purpose or generic-type computers. 
More specifically, the use of generic computer components at a high level of generality to process information through an unspecified computer does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Therefore, the claims are not patent-eligible under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.1.	Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kress et al. (US 2015/0100328), in view of Douglass et al. (US 2016/0042146).

CLAIM 1
Kress teaches a system for providing a health-related apps to a plurality of different types of users (Kress: abstract), comprising:
(a) a data access system, storing at least two of the following: directory of providers, formulary, health insurance plan coverage records (Kress: abstract; ¶¶ [0002]-[0003] “mobile application is listed in the formulary associated with the health plan”; FIGS. 1-4B); 
wherein each of the foregoing is accessible using a common data model (Kress: abstract; ¶¶ [0002]-[0003] “a plurality of formulary data structures, each formulary data structure being associated with one of a plurality of health plans and including a list of mobile applications”; FIGS. 1-4B); 
(b) a plurality of storefronts (Kress: abstract; ¶¶ [0032]-[0033] “multiple mobile application store components… application may be provided directly by an application developer/publisher 116 or other third-party supplier (e.g., a healthcare-related company, such as a pharmaceutical company)”; FIGS. 1-4B), comprising at least two of the following: 
(1) a customer app storefront, accessible to individual health plan members, patients, or both, and containing apps that accept health-related data from the user and do not access PHI associated with any other individual (Kress: abstract; ¶¶ [0003] “patient is determined to be covered by the health plan”, [0051]-[0054] “benefits management component 104 may be configured to receive a list of the mobile health applications from, for example, one or more users (e.g., healthcare providers and/or system administrators), one or more health-related companies (e.g., health insurance companies and/or pharmaceutical companies), one or more mobile application developers or publishers, and/or one or more data suppliers”; FIGS. 1-4B); 
(2) a business operations storefront, accessible to individuals authorized by business operations of one or more health system, and containing apps that access PHI of members of the health system (Kress: abstract; ¶¶ [0020]-[0022] “consumer 108 may visit a health care provider 110 and receive a prescription or other form of recommendation for a mobile health application. The health care provider 110 may be any professional that provides healthcare advice or services, including, for example, a general physician, a specialist, or a nurse. The health care provider 110 provides the prescription or other form of recommendation through the recommendation component 102”, [0024] “benefits management component”; FIGS. 1-4B); 
(3) a care management storefront, accessible to individuals authorized by a health care provider or health insurance plan, and containing apps that collect or allow input of PHI of the individual and communicate said PHI to a health care provider or health insurance plan (Kress: abstract; ¶¶ [0020]-[0022] “consumer 108 may visit a health care provider 110 and receive a prescription or other form of recommendation for a mobile health application. The health care provider 110 may be any professional that provides healthcare advice or services, including, for example, a general physician, a specialist, or a nurse. The health care provider 110 provides the prescription or other form of recommendation through the recommendation component 102”; FIGS. 1-4B); and 
(4) a provider storefront, accessible to one or more health care providers, and containing apps that access of PHI of an individual from a health system, and communicate said PHI to one or more health care providers or health insurance plans (Kress: abstract; ¶¶ [0020]-[0022] “consumer 108 may visit a health care provider 110 and receive a prescription or other form of recommendation for a mobile health application. The health care provider 110 may be any professional that provides healthcare advice or services, including, for example, a general physician, a specialist, or a nurse. The health care provider 110 provides the prescription or other form of recommendation through the recommendation component 102”; FIGS. 1-4B).

Kress does not appear to explicitly teach the following:
patient medical records.

Douglass, however, teaches the following:
patient medical records (Douglass: abstract; ¶¶ [0040]-[0041] “helping the user to manage EHR records”; FIGS. 1-8). 

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the method and system for recommending medical applications based on a physician’s electronic medical records and patient medical records, as taught by Douglass, with the method and system for facilitating transactions for health applications designed for mobile devices, as taught by Kress, with the motivation of facilitating healthcare (Douglass: ¶¶ [0002]-[0016]).

CLAIM 2
Kress teaches the system of claim 1, wherein the plurality of storefronts comprises at least three of the storefronts listed (Kress: abstract; ¶¶ [0032]-[0033] “multiple mobile application store components… application may be provided directly by an application developer/publisher 116 or other third-party supplier (e.g., a healthcare-related company, such as a pharmaceutical company)”; FIGS. 1-4B).

CLAIM 3
Kress teaches the system of claim 1, wherein the plurality of storefronts comprises all four of the storefronts listed (Kress: abstract; ¶¶ [0032]-[0033] “multiple mobile application store components… application may be provided directly by an application developer/publisher 116 or other third-party supplier (e.g., a healthcare-related company, such as a pharmaceutical company)”; FIGS. 1-4B).

CLAIM 4
Kress teaches the system of claim 1, wherein the customer app storefront contains apps that are downloadable to a personal smart device (Kress: abstract; ¶¶ [0006] “providing the patient with a mechanism for downloading the mobile application”; FIGS. 1-4B).

CLAIM 5
Kress teaches the system of claim 4, wherein the customer app storefront contains apps that are downloadable to at least one of a smart phone, a smart watch, and a tablet (Kress: abstract; ¶¶ [0006], [0021] “application installed on the consumer’s computing device (e.g., cell phone or personal computer)”, [0068] “a mobile telephone, a personal digital assistant (PDA), a mobile audio or video player, a game console”; FIGS. 1-4B).

CLAIM 6
Kress teaches the system of claim 1, wherein the date storage system comprises a plurality of distinct data storage facilities, each controlled by a distinct health care system and containing PHI corresponding to members of the health care system (Kress: abstract; ¶¶ [0064], [0068], [0069] “database tables, repositories storing business and/or dynamic information”; FIGS. 1-4B).

CLAIM 7
Kress teaches the system of claim 6, wherein each data storage facility has a distinct data storage model, and further comprising software that translates data storage actions and data retrieval actions between the common data model and the data storage model of the distinct storage facility to which the data storage or data retrieval action pertains (Kress: abstract; ¶¶ [0064]-[0069]; FIGS. 1-4B).

CLAIM 8
Kress teaches the system of claim 1, wherein an individual can access an app from the care management storefront upon receiving a prescription for the app from a health care provider (Kress: abstract; ¶¶ [0008], [0016] “provides a mechanism for the prescription or recommendation of mobile health applications and for the purchase and download of the mobile health applications”, [0020]-[0021] “health care provider 110 provides the prescription or other form of recommendation through the recommendation component”; FIGS. 1-4B).

CLAIM 9
Kress teaches a system for providing a health-related apps to a plurality of different types of users (Kress: abstract), comprising:
(a) a common data model with access to at least two of the following: a directory of providers, formulary, health insurance plan coverage records (Kress: abstract; ¶¶ [0002]-[0003] “mobile application is listed in the formulary associated with the health plan…a plurality of formulary data structures, each formulary data structure being associated with one of a plurality of health plans and including a list of mobile applications”; FIGS. 1-4B); 
 (b) a plurality of storefronts that provide access to apps, wherein the apps are available in storefronts based on how the app implements privacy management of the patient’s data and how the app implements secondary monitoring obligations relative to information from the app (Kress: abstract; ¶¶ [0032]-[0033] “multiple mobile application store components… application may be provided directly by an application developer/publisher 116 or other third-party supplier (e.g., a healthcare-related company, such as a pharmaceutical company)”, [0040] “whether the healthcare provider 110 is authorized to prescribe or otherwise recommend a mobile health application or device to consumer”, [0069] “security or access data”; FIGS. 1-4B), comprising at least two of the following: 

Kress does not appear to explicitly teach the following:
patient medical records.

Douglass, however, teaches the following:
patient medical records (Douglass: abstract; ¶¶ [0040]-[0041] “helping the user to manage EHR records”; FIGS. 1-8). 

The motivation to include the teachings of Douglass with the teachings of Kress is the same as that of claim 1 above and is incorporated herein.

CLAIM 10
Kress teaches the system of claim 9, wherein the plurality of storefronts comprises a first storefront wherein apps provide for privacy managed by a health system, and a second storefront wherein apps provide for privacy managed by the patient (Kress: abstract; ¶¶ [0021], [0031]-[0036]; FIGS. 1-4B).

CLAIM 11
Kress teaches the system of claim 9, wherein the plurality of storefronts comprises a first storefront wherein apps provide for secondary monitoring by a health system, and a second storefront wherein apps provide for data monitoring by a patient (Kress: abstract; ¶¶ [0021], [0031]-[0036]; FIGS. 1-4B).

CLAIMS 12-17
Claims 12-17 substantially the same limitations as those in claims 1, and 4-8. As such, claims 12-17 are rejected for substantially the same reasons given for claims 1, and 4-8 and are incorporated herein.

Relevant Non-Cited Prior Art
5.	The following discovered prior art was not cited in this rejection but may be relevant: 
Linn et al. (US 2014/0244296) – Linking Health Care Applications for Information Management
Ryan et al. (US 2015/0012283) – Market Measures and Outcomes for App Prescribing

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TOMASZEWSKI whose telephone number is (313)446-4863. The examiner can normally be reached M-F 5:30 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686